  Case 1:20-cv-16207-NLH Document 5 Filed 03/10/21 Page 1 of 2 PageID: 40



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
SHMUEL JURAVEL,                :
                               :
          Petitioner,          :    Civ. No. 20-16207 (NLH)
                               :
     v.                        :    MEMORANDUM OPINION & ORDER
                               :
                               :
DAVID W. ORTIZ,                :
                               :
          Respondent.          :
______________________________:

APPEARANCE:

Shmuel Juravel
25732-001
Fort Dix Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, NJ 08640

     Petitioner Pro se

Rachael A. Honig, Acting United States Attorney
Kristin Lynn Vassallo, Assistant U.S. Attorney
United States Attorney's Office for the District of New Jersey
970 Broad Street
Newark, NJ 07102

     Attorneys for Respondent

HILLMAN, District Judge

     WHEREAS, Petitioner Shmuel Juravel filed a petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2241, see ECF No.

1; and

     WHEREAS, the Court ordered Respondent to answer the

petition on January 27, 2021, see ECF No. 2; and
  Case 1:20-cv-16207-NLH Document 5 Filed 03/10/21 Page 2 of 2 PageID: 41



     WHEREAS, Respondent requests an extension until March 29,

2021 to submit its answer, ECF No. 4,

     THEREFORE, IT IS on this       10th     day of March, 2021

     ORDERED that Respondent’s request for an extension, ECF No.

4, is granted.   The response is due March 29, 2021; and it is

finally

     ORDERED that the Clerk shall send Petitioner a copy of this

Order by regular mail.




                                          s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    2
